DOWDELL, J.
The evidence disclosed that the defendant was intoxicated at the time of the commission *60of the alleged, crime. He put in issue his character for peace and quiet. The State was permitted against defendant’s objection, upon cross-examination of certain witnesses testifying in his behalf and to his good character, to asli, if they had not heard -of his getting drunk, and also, of his carrying a concealed weapon. Much latitude is allowed upon cross-examination of a witness as to character, even sometimes to the extent, within the sound discretion of the trial court, of asking questions which may call for irrelevant evidence. This for the purpose of testing the accuracy, credibility and sincerity of the witness. As to how a witness makes up his estimate of character, is a proper subject of inquiry upon cross-examination. Besides, a man while free from ithe influence of strong drink may have an excellent character as a law abiding, quiet, peaceable citizen, but otherwise When intoxicated. And certainly the carrying of concealed weapons, an offense which the law condemns, is not an element which goes to make up a good character for peace and quiet. There was no error in permitting the questions. — Goodwin v. State, 102 Ala. 87; Thompson v. State, 100 Ala. 70; Moulton v. State, 88 Ala. 116; Hussey v. State, 87 Ala. 121; DeArman v. State; 71 Ala. 351; Ingram v. State, 67 Ala. 67.
While i|t is permissible on cross-examination of a witness on character to ask such witness if he ever heard of the defendant Inning other difficulties than the one under investigation, if is not permissible to inquire into the details of such difficulty on rebuttal. — Goodwin v. State, supra; Moulton v. State, supra; Thompson v. State, supra.
We find no reversible error in the record, and the judgment of the trial count must be affirmed.
Affirmed.